DETAILED ACTION
Applicant’s amendments and remarks, filed October 11, 2022, are fully acknowledged by the Examiner. Currently, claims 2-21 are pending with claim 1 cancelled, and claims 2 and 10 amended. The following is a complete response to the October 11, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US Pat. Pub. 2014/0378967 A1) further in view of Avitall (US Pat. Pub. 2012/0143179 A1) and Koblish et al. (US Pat. No. 6,837,885 B2).
Regarding claim 2, Willard provides for a neuromodulation device adapted for intravascular hepatic neuromodulation comprising an elongated shaft comprising a proximal end portion and a distal end portion (shaft 122), an inflatable, expandable member positioned at the distal end portion of the elongated shaft, the inflatable, expandable member being configured to transition from a non-inflated delivery configuration to an inflated deployment configuration (130), wherein the inflatable, expandable member comprises a plurality of electrodes positioned along the inflatable expandable member (see figure 3 at 140a-d; alternatively see the plurality of electrodes at 222) so as to provide a treatment pattern designed to provide increased perivascular treatment while reducing vessel wall injury (in view of [0042], Willard contemplates a variety of treatment patterns provided by the selection of the various structural and electrical parameters of the electrodes; such would be capable of providing the claimed functionality given the similarities in the parameters in Willard, and then in view of the wide range of parameters of each of the plurality of electrodes set forth in the instant disclosure), wherein the elongated shaft comprises a lumen adapted to operably couple to a pump configured continuously infuse coolant into the inflatable, expandable member through an inlet of the inflatable expandable member (lumen 26 into an opening in the member 130; the “configured to” limitations are functional recitations of the intended use of the lumen which fail to structurally distinguish the claimed lumen over the lumen 26 of Willard), wherein, when in the inflated deployment configuration, at least one of the plurality of electrodes is adapted to be in contact with a vessel wall (via the expansion of the balloon 130; see [0117] discussing “to contact a desired inter surface”), and one or more lesion spacing indicators positioned along the distal end portion of the elongated shaft to facilitate controlled spacing of lesion zones (see [0139] providing for the use of markers).
While Willard contemplates the provision of fluid via the lumen 26, Willard is silent with respect to the inclusion of “and cause the coolant to exit the inflatable, expandable member through an outlet tube while the inflatable, expandable member is in the inflated deployment configured such that the actively-cooled neuromodulation device provides continuous circulation of the coolant within the inflatable, expandable member to provide cooling to the plurality of electrodes.”
Avitall, however, provides for the constant circulation of a cooling fluid through an expandable member while further maintaining the expandable member at a set pressure (See [0050]; such contemplates the set pressure similar to the direction in [0051] of Willard), but fails to provide for the structure to achieve such. Koblish contemplates an exemplary manner of providing inflow and outflow of a fluid from an inflatable member including a pump (see col. 9; 30-43 disclosing a pump), an inlet to the expandable member (infusion lumen 56), and an outlet tube connected to the expandable member (ventilation lumen 58). Koblish further contemplates for the fluid supply structure to varying the fluid flow in/out of the expandable member to achieve a desired pressure (See col. 9; 52 – col. 10; 26). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a fluid supply apparatus including the pump, inlet arrangement and outlet arrangement, to provide for an exemplary manner of achieving the expansion fluid supply to the inflatable, expandable member of Willard. Each of the three references are concerned with cooling with Avitall teaching that functionality to provide for constant circulation provides the advantage to ensuring cooling of the electrodes/balloon so as to provide for more effective ablation (See [0050] of Avitall). 
	Regarding claim 3, Willard provides that the plurality of electrodes are capable of a treatment pattern with a ratio of circumferential perivascular injury to circumferential vessel wall injury caused by the neuromodulation device is greater than or equal to 2:1 (in view of [0042], Willard contemplates a variety of treatment patterns provided by the selection of the various structural and electrical parameters of the electrodes; such would be capable of providing the claimed functionality given the similarities in the parameters in Willard, and then in view of the wide range of parameters of each of the plurality of electrodes set forth in the instant disclosure).
Regarding claim 4, Willard provides that the one or more spaced-apart lesion indicators comprise radiopaque markers (See [0139] providing for radiopaque materials for the markers).
	Regarding claim 5, Willard provides that each of the electrodes comprises an oblong shape (in view of the electrodes to be provide at 222, Willard provides that such have an oblong shape as in the figures, and with a width less than the length).
	Regarding claim 6, Willard provides that the plurality of electrodes are configured to function as monopolar electrodes (see [0038], [0042], [0049] providing for monopolar functionality).
	Regarding claim 7, Willard provides that at least two of the plurality of electrodes are positioned 180 degrees offset from each other (see figure 2 with electrodes being on opposite circumferential sides with such being taken as positioned as 180 degrees offset from each other).
Regarding claim 8, while Willard provides that each of the electrodes has an inherent surface area, Willard is silent that such is specifically between 3 mm2 and 16 mm2. However, it is the Examiner’s position that the selection of a surface area for each electrode within the range set forth in claim 8 would have been an obvious consideration to one of ordinary skill in the art at the time of filing. Willard specifically provides general guidelines for the size of the expandable balloon, and well as a number of elements forming each of the electrodes taken as each of 140a-d. Paragraph [0050] of Willard teaches for a majority of sizes for each of a plurality of conductive area on each electrode including 0.1mm2 to 1.32mm2. Thus, in view of the general direction set forth in Willard with respect to the size of a number of components on each electrode, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a surface area within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 9, Willard provides that each of the plurality of electrodes is connected to a radiofrequency generator by a separate connection wire such that each of the electrodes is individually controllable (via for example, each electrode at 140a-d having separate active electrode traces as in [0049]).
	Regarding claim 10, Willard provides for a neuromodulation device adapted for intravascular hepatic neuromodulation comprising: an elongated shaft comprising a proximal end portion and a distal end portion (shaft 122), an inflatable, expandable member positioned at the distal end portion of the elongated shaft, the inflatable, expandable member being configured to transition from a non-inflated delivery configuration to an inflated deployment configuration so as to cause the inflatable, expandable member to be in contact with a vessel wall (130), wherein the inflatable, expandable member comprises a plurality of electrodes positioned along an outer surface of the inflatable, expandable member (see figure 3 at 140a-d) so as to provide a treatment pattern that provides increased perivascular treatment while reducing vessel wall injury such that the ratio of circumferential treatment to circumferential vessel wall injury caused by the device is greater than or equal to 2:1 (in view of [0042], Willard contemplates a variety of treatment patterns provided by the selection of the various structural and electrical parameters of the electrodes; such would be capable of providing the claimed functionality given the similarities in the parameters in Willard, and then in view of the wide range of parameters of each of the plurality of electrodes set forth in the instant disclosure), wherein the elongated shaft comprises a lumen wherein the lumen is adapted to operably coupled to a pump configured to continuously infuse fluid into the inflatable, expandable member through an inlet of the inflatable expandable member (lumen 26 into an opening in the member 130; the “configured to” limitations are functional recitations of the intended use of the lumen which fail to structurally distinguish the claimed lumen over the lumen 26 of Willard), wherein each of the electrodes is connected to a radiofrequency generator by a separate connection wire such that each of the electrodes is individually controllable (via for example, each electrode at 140a-d having separate active electrode traces as in [0049]), wherein, when in the inflated deployment configuration, at least one of the plurality of electrodes is adapted to be in contact with the hepatic vessel wall (via the expansion of the balloon 130; see [0117] discussing “to contact a desired inter surface”).
While Willard contemplates the provision of fluid via the lumen 26, Willard is silent with respect to the inclusion of “and cause the coolant to exit the inflatable, expandable member through an outlet tube while the inflatable, expandable member is in the inflated deployment configured such that the actively-cooled neuromodulation device provides continuous circulation of the coolant within the inflatable, expandable member to provide cooling to the plurality of electrodes.”
Avitall, however, provides for the constant circulation of a cooling fluid through an expandable member while further maintaining the expandable member at a set pressure (See [0050]; such contemplates the set pressure similar to the direction in [0051] of Willard), but fails to provide for the structure to achieve such. Koblish contemplates an exemplary manner of providing inflow and outflow of a fluid from an inflatable member including a pump (see col. 9; 30-43 disclosing a pump), an inlet to the expandable member (infusion lumen 56), and an outlet tube connected to the expandable member (ventilation lumen 58). Koblish further contemplates for the fluid supply structure to varying the fluid flow in/out of the expandable member to achieve a desired pressure (See col. 9; 52 – col. 10; 26). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a fluid supply apparatus including the pump, inlet arrangement and outlet arrangement, to provide for an exemplary manner of achieving the expansion fluid supply to the inflatable, expandable member of Willard. Each of the three references are concerned with cooling with Avitall teaching that functionality to provide for constant circulation provides the advantage to ensuring cooling of the electrodes/balloon so as to provide for more effective ablation (See [0050] of Avitall). 
	Regarding claim 11, Willard provides that the plurality of electrodes comprises a plurality of electrode arrays (with each of 140a-d having multiple electrodes 222 thereon).
Regarding claim 12, Willard provides that each electrode array comprises a plurality of spaced-apart electrodes (with each of 222 being spaced apart).
	Regarding claim 13, Willard provides that the plurality of electrode arrays are arranged to form a spiral pattern along the outer surface of the inflatable, expandable member (the arrays form a spiral as in figures 2 and 8 via the electrodes 140a-d forming the array being circumferentially offset along the longitudinal axis).
Regarding 14, Willard provides that the inflatable, expandable member comprises four and only four electrodes (as shown in figure 2, 140a-d are four and only four electrodes per the interpretation set forth in claim 10 above).
Regarding claim 16, Willard provides for one or more lesion spacing indicators positioned along the distal end portion of the elongated shaft to facilitate controlled spacing of lesion zones, wherein the one or more spaced-apart lesion indicators comprise radiopaque markers (See [0139] providing for radiopaque materials for the markers) .
	Regarding claim 17, Willard provides that each of the electrodes comprises an oblong shape (see the shape of 140a-d as in figure 2 with such being oblong).
	Regarding claim 18, Willard provides for means for assessing contact based on impedance (see [0073] and [0074]).
	Regarding claim 19, Willard provides that each of the plurality of electrodes is configured to function as a monopolar electrode (see [0038], [0042], [0049] providing for monopolar functionality).
	Regarding claim 20, Willard provides that at least two of the plurality of electrodes are positioned 180 degrees offset from each other (see figure 2 with electrodes being on opposite circumferential sides with such being taken as positioned as 180 degrees offset from each other).
Regarding claim 21, while Willard provides that each of the electrodes has an inherent surface area, Willard is silent that such is specifically between 4 mm2 and 16 mm2. However, it is the Examiner’s position that the selection of a surface area for each electrode within the range set forth in claim 21 would have been an obvious consideration to one of ordinary skill in the art at the time of filing. Willard specifically provides general guidelines for the size of the expandable balloon, and well as a number of elements forming each of the electrodes taken as each of 140a-d. Paragraph [0050] of Willard teaches for a majority of sizes for each of a plurality of conductive area on each electrode including 0.1mm2 to 1.32mm2. Thus, in view of the general direction set forth in Willard with respect to the size of a number of components on each electrode, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a surface area within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Willard (US Pat. Pub. 2014/0378967 A1) in view of Avitall (US Pat. Pub. 2012/0143179 A1) and Koblish et al. (US Pat. No. 6,837,885 B2) as applied to claim 10 above, and further in view of  Lesh (US Pat. No. 6,012,457).
Regarding claim 15, Willard fails to specifically provide for the inflatable, expandable member to comprise a coating covering an entire outer surface of the inflatable, expandable member except for active electrode areas of the electrodes. Lesh discloses an exemplary manner of forming an inflatable, expandable member where the member is coating on an entire outer surface except for where energy is to be delivered to tissue (See figure 13 with the coating 604). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the coating of Lesh on the surface of the member of Willard to provide for a manner of constructing the balloon so as to isolate energy to be delivered to only areas at the electrodes of 140a-d. Willard already contemplates 140a-d to be formed on an insulative layer, with the coating providing for a known already of arranging such a layer onto the entirety of the balloon instead of just being at isolated portions of the balloon.
Response to Arguments
Applicant’s arguments, see page 6 of the Remarks filed October 11, 2022 and page 5 of the Summary of Interview dated October 11, 2022, with respect to the rejections of independent claims 2 and 10 under 35 U.S.C. 102 based on Willard (US Pat. Pub. 2014/0378967 A1) have been fully considered and are persuasive. Specifically, the language presented in the instant amendments to independent claims are substantially along the lines of those discussed during the October 11, 2022 Interview. That is, the requirement in each claim to specify that the lumen is configured to couple to a pump, and then for the inlet and the outlet tube providing for the ability for continuous fluid circulation was found by the Examiner to define over the Willard reference.   Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US Pat. Pub. 2014/0378967 A1) further in view of Avitall (US Pat. Pub. 2012/0143179 A1) and Koblish et al. (US Pat. No. 6,837,885 B2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Willard (US Pat. Pub. 2014/0378967 A1) in view of Avitall (US Pat. Pub. 2012/0143179 A1) and Koblish et al. (US Pat. No. 6,837,885 B2) as applied to claim 10 above, and further in view of  Lesh (US Pat. No. 6,012,457).
It is the Examiner’s position that the newly cited Avitall and Koblish references readily cure the noted deficiencies in the Willard teaching regarding the structure and functionality required to provide for the continuous circulation of coolant within the inflatable, expandable member for at least the reasoning set forth in the rejections of claims 2 and 10 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794